Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative David Lu on 8-3-22.

The application has been amended as follows: 

In claim 4, the phrase “The CAR molecule of claim 1, which has at least 2, 3, 4” has been replaced with “The CAR molecule of claim 1 further comprising a primary signaling domain which is a functional signaling domain of CD3 zeta, wherein said CAR has at least 2, 3, 4”.

In claim 5, the phrase “The CAR molecule of claim 1, which has at least 2, 3, or all of” has been replaced with “The CAR molecule of claim 1 further comprising a primary signaling domain which is a functional signaling domain of CD3 zeta, wherein said CAR has at least 2, 3 or all”.

Claims 14, 16, 26, 28, 29, 32, 37, 40, 42, 44-47, 51, 54, 55, 56, 59-62, 64 and 65 have been canceled.

Claims 1-6, 11, 18-21 and 25 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The nearest prior art is the teachings of Klein et al. (US20190216908, cited herewith) described in detail below.  Moreover, the teachings of Kobold et al. (WO2016203048A1, cited herewith) at page 12, lines 6-14 are cumulative with the teachings of Klein.

At paragraph [0009} Klein teaches: 

“…(A) a fusion protein comprising an extracellular domain of a signaling receptor that does not naturally occur in or on T-cells obtained from a subject to be treated, an anchoring transmembrane domain, and a stimulatory signalling domain, and (B) a trivalent, bispecific antibody molecule which binds to the extracellular domain of the fusion protein (i.e. the extracellular domain of a signalling receptor that does not occur in or on T-cells) and to a tumor-specific antigen naturally occurring on the surface of a tumor cell.”  As one example of fusion protein of (A), Klein teaches a trivalent, bispecific antibody "BsAB EGFRvIII-MSLN," wherein “the second binding domain, i.e. one binding domain interacts with/binds to human EGFRvIII (representing the extracellular domain of a signalling receptor that does not naturally occur in or on said T-cells) and the first and third binding domains, i.e. two binding domains, interact with/bind to human mesothelin…”  

At paragraph [0028] Klein further teaches:

“The herein provided fusion proteins may comprise or consist of…an amino acid sequence as shown in SEQ ID NO: 48 (human EGFRvIII-CD28-CD3z (as encoded by the DNA sequence shown in SEQ ID NO: 47)), SEQ ID NO: 50 (human EGFRvIII-CD28-4-1-BB-CD3z (as encoded by the DNA sequence shown in SEQ ID NO: 49)) or SEQ ID NO: 120 (human Cripto-CD28-CD3z (as encoded by the DNA sequence shown in SEQ ID NO: 119)).  Accordingly, the present invention relates in a preferred embodiment to a fusion protein which may have the amino acid sequence of SEQ ID NO: 48, SEQ ID NO: 50 or SEQ ID NO: 120.”

At paragraph [0173] Klein continues (emphasis added):

“…In order to prove the activation of the transduced T-cells via the activating fusion protein EGFRvIII-CD2SCD3z (SEQ ID NOs: 42 (as encoded by the DNA shown in SEQ ID NO: 41)) T-cells were transduced with the EGFRvIII-CD28-CD3z fusion protein (named hereinafter "E3 T-cells").  The transduced T-cells were incubated with or without a tetravalent, bispecific antibody (bsAb) "BsAb EpCAM-EGFRvIII, MRl.1" (SEQ ID NO: 229 (light chain (without leader sequence) and SEQ ID NO: 230 (heavy chain (without leader sequence)) with pancreatic cancer (Panc02-OVA) cells expressing the tumor antigen EpCAM (EpCAM+) or pancreatic cancer (Panc02-OVA) cells that do not express the tumor antigen EpCAM (EpCAM-) at a 10:1 ratio for 12 hours….These results indicate that the human EGFRvIII-CD28-CD3z fusion protein can be used to trigger T-cell activation through the tetravalent, bispecific antibody "BsAb EpCAM-EGFRvIII, MR1.1".  However, T-cell activation in the presence of the tetravalent, bispecific antibody "BsAb EpCAM-EGFRvIII, MR1.1" also happens in the absence of the tumor target of the tetravalent, bispecific antibody molecule "BsAb EpCAM-EGFRvIII, MR1.1", indicating unspecific T-cell activation….”

At paragraph [0022] Klein teaches (emphasis added):

“…The co-stimulatory signalling domains PYAP (amino acids (AA) 208 to 211 of SEQ ID NO: 156 (as encoded by DNA sequence shown in SEQ ID NO: 155) and YMNM (AA 191 to 194 of SEQ ID NO: 156) are beneficial for the function of the CD28 polypeptide and the functional effects enumerated above.  The amino acid sequence of the YMNM domain is shown in SEQ ID NO: 122; the amino acid sequence of the PYAP domain is shown in SEQ ID NO: 121.  Accordingly, in the fusion protein of the present invention, the CD28 polypeptide preferably comprises a sequence derived from intracellular domain of a CD28 polypeptide having the sequences YMNM (SEQ ID NO: 122) and/or PYAP (SEQ ID NO: 121).  In the context of the present invention an intracellular domain of a CD28 polypeptide having the sequences YMNM (SEQ ID NO: 122) and/or PYAP (SEQ ID NO: 121) characterized by a CD28 activity, defined as cytokine production, proliferation and lytic activity of a transduced cell described herein, like e.g. a transduced T-cell.  Accordingly, in the context of the present invention the co-stimulatory signalling domain of the fusion proteins of the present invention has the amino acid sequence of SEQ ID NO: 68 (human) (as encoded by the DNA sequence shown in SEQ ID NO: 67) or SEQ ID NO: 56 (mouse/murine) (as encoded by the DNA sequence shown in SEQ ID NO: 55).  However, in the fusion protein of the present invention, one or both of these domains may be mutated to FMNM (SEQ ID NO: 123) and/or AYAA (SEQ ID NO: 124), respectively.  Either of these mutations reduces the ability of the fusion protein to release cytokines without affecting its ability to proliferate and can advantageously be used to prolong the viability and thus the therapeutic potential of the transduced cells.  Or, in other words, such a non functional mutation preferably enhances the persistence of the cells which are transduced with the herein provided fusion protein in vivo.  These signalling motives may, however, be present at any site within the intracellular domain of the herein provided fusion protein.”

While Klein proposes fusion proteins comprising a CD28 domain having the FMNM motif will induce less cytokine production without affecting its ability to mediate cell proliferation, none of the working examples of Klein demonstrate production of such a fusion protein.  

Moreover, even if Klein did produce, e.g., an EGFRvIII-CD28-CD3z fusion protein comprising the CD28 FMNM motif, it would not necessarily be obvious to the ordinarily skilled artisan to make use of this same FMNM comprising CD28 signaling domain in the context of a chimeric antigen receptor having an antigen binding domain.

One reason the skilled artisan would not have been motivated to apply the CD28 FMNM motif teachings of Klein to CAR-T adoptive immunotherapy based on CD28 costimulation is because additional prior art either did not clearly teach or suggest the advantage of making such a change to CD28, and, in some instances, taught away from making such a change.

For example, at page 672, left col., lines 13-40, Ogawa et al. (International Immunology, Vol. 25, No. 12, pp. 671–681, 2013, cited herewith) teaches:

“…results from mutant CD28-expressing cells have been controversial (11, 15–18, 28, 37–42).  Several studies concluded that the YMNM motif is important for CD28 activation of signaling pathways (26, 34, 43–45), co-localization of PKCθ with CD28 (28, 30, 46, 47), the induction of Bcl-xL expression (15, 38, 42), T-cell migration (40), early IL-2 production and the induction of acute GVH disease (GVHD) (37).  However, other studies concluded that the YMNM motif plays only a limited role in regulating CD28 co-stimulation (15, 16, 38, 48, 49).  Recently, a study of Y189F mutant knock-in mice concluded that T-cell proliferation and cytokine production were normal even though phosphorylation of Akt was diminished (48). 

We have now generated transgenic mice expressing a series of mutant CD28 molecules in order to define the structural requirements for the specific domains needed for tyrosine phosphorylation of CD28 and for co-stimulatory signaling in primary T cells.  Our findings show that both the N-terminal PxxP motif and Y189 in the YMNM motifs are critical for inducing phosphorylation.  Such phosphorylation is required for the proliferation of naive CD4+ T cells, but not unfractionated T cells.  Surprisingly, the C-terminal PxxP mutant showed intact tyrosine phosphorylation, and activation of ERK, Akt and NF-κB pathways, but impaired CD28-dependent T-cell proliferation and IL-2 production.  These data suggest that CD28-mediated co-stimulatory signaling occurs via both phosphorylation-dependent and phosphorylation-independent mechanisms.” (emphasis added).

Likewise, the final paragraph of Ogawa concludes (emphasis added): “Finally, we propose a model for CD28-mediated costimulation (Fig. 7).  In naive T cells, engagement of CD28 with B7 induces phosphorylation of the tyrosine residue at position 189.  For this to occur, the N-terminal PxxP motif is critical.  Then, PI3K and Grb2/Gads interact with CD28 in a phosphorylation-dependent manner.  The association of PI3K and/or Grb2/Gads with CD28 activates Akt, ERK and NF-κB.  TCR engagement recruits Lck to an immunological synapse, where Lck interacts with CD28 through association of its SH3 domain with the C-terminal PxxP motif of CD28 or its SH2 domain with the phosphorylated tyrosine (7, 58).  Activated Lck then activates other kinases, such as PDK1, GSK3β and PKCθ (48).  In other types of T cells, including effector/memory cells, which are already activated, the phosphorylation dependent pathway is not needed.  In these cells, CD28’s cytoplasmic tail may have become more accessible to Lck.  This could create a different form of signalsome, with a lower threshold or with more signaling molecules. These two models, in unactivated T cells and activated T cells, clearly merit further investigation.”

Thus, the teachings of Ogawa seem to suggest that mutations of Y to F in the CD28 YMNM motif may down-regulate T-cell proliferation which would not necessarily be advantageous for adoptive immunotherapy.

Moreover, a different study by Boomer et al. (The Journal of Immunology, 2014, 192: 3465–3469, cited herewith) describes how, “Using knockin mice expressing CD28, in which one or both of the motifs were mutated, we found minimal effect of the Y170F mutation when examined in isolation….,” while further noting that “Our original study showing that the CD28-Y170F knockin mouse was phenotypically normal was surprising, given the large body of evidence supporting a role for this motif in CD28 signaling (3, 11–13, 25, 26).  Early studies (3, 11) using cell lines demonstrated that mutation of the Y170 motif impaired IL-2 secretion.  Subsequent studies (19, 20) in primary cells yielded differing results, with proliferation and IL-2 secretion being relatively spared, whereas induction of Bcl-xL was markedly reduced.  However, our original examination of the Y170F knockin mouse revealed no decrease in Bcl-xL expression, despite defective PI3K recruitment and subsequent phosphorylation of protein kinase B (10).”

As yet another example, as shown in Fig. 5D of Kobold et al. (JNCI J Natl Cancer Inst (2015) 107(8): djv146, cited herewith), CD45.1 OT-1 T cells expressing a murine PD-1 extracellular domain + murine CD28 out-compete cells expressing a murine PD-1 extracellular domain + murine CD28 bearing the FMNM mutation (“PTM-FMNM”) when administered to mice bearing a tumor presenting an OVA antigen recognized by the TCR of the CD45.1 OT-1 T cells.  Thus, “[t]he T cell infiltration and persistence of PTM receptor–transduced T cells at the tumor site was dependent on… YMNM” as stated by Kobold. (see page 9, left col., lines 20-22)

These teachings would only serve to cast further doubt on the skilled artisan’s expectations for altering the human CD28 YMNM motif in the context of a CAR costimulatory domain to be used for adoptive immunotherapy.  Given the above, it is this examiner’s opinion that it would not have been obvious to one of ordinary skill in the art to mutate the YMNM motif of human CD28 in the context of a CAR costimulatory domain as recited in claim 1 and dependent claims thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644